Title: Samuel J. Harrison to Thomas Jefferson, 5 February 1812
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
                  sir 
                   
                     Lynchbg 
                     Feby 5th 1812
          
		  
		  
		  
		  I recd your Letter of the 26th ulto yesterday, & Accept your proposal of Seven Dollars 
                  ⅌ 100t for your present Crop of tobo—Ten Hhds only, are in: & none Sent to Richmond as you Seem to have expected—I think the price you make me give too high, Either for the Richmd market or future prospects: & Shall therefore Submit it to your Discretion, to lower the price of the Stemed—it is allways lower than Leaf—
          
          I Shall be allways ready to make the payments agreeably agreeable to your Letters.—
          Yr Mo ob sr
                  S J Harrison
        